Citation Nr: 1433957	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-32 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder.

2.  Entitlement to service connection for left hand disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2014, the Veteran testified before the undersigned Veterans Law Judge in a hearing via video-conference.  Subsequent to the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence. 

The Veteran originally claimed entitlement to service connection for broken hand, which the RO adjudicated as status post fracture of the left second metacarpal.  The United States Court of Appeals for Veterans Claims (Court) has held that "a claimant's identification of the benefit sought does not require any technical precision."  Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009); see also Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  In light of the Veteran's testimony at hearing and left hand diagnoses of record, the Board has recharacterized the issue as reflected on the title page.  Additionally, the Board has recharacterized the claim of service connection for PTSD to include other psychiatric disabilities under Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

1.  The Veteran's PTSD had its onset in service.

2.  The Veteran's left hand disability, diagnosed as status-post fracture traumatic arthritis of the left second metacarpal, ulnar nerve entrapment, and peripheral neuropathy of the left hand, had its onset in service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002 and Supp 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(5) (2013).

2.  Status-post fracture traumatic arthritis of the left second metacarpal, ulnar nerve entrapment, and peripheral neuropathy of the left hand were incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.  PTSD

While the Veteran has been diagnosed with multiple psychiatric disorders, he testified that a grant of service connection any of the psychiatric diagnoses would satisfy his appeal.  This grant of service connection for PTSD represents a complete grant of the benefit sought on appeal; thus, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).

The Veteran's PTSD claim is predicated on multiple stressors, including a reported history of in-service personal assault.  VA regulations provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).

The Veteran contends that his PTSD is due to several in-service stressors.  Two of the stressors are personal assaults, including abuse from a drill instructor and being attacked and beaten up by several fellow servicemembers.  His service-connected residuals of laceration to the left fifth finger are the result of the latter assault.  

VA treatment records show that the Veteran has been in individual treatment at least monthly with a VA social worker since June 2009, a therapist bi-monthly, and a VA psychiatrist quarterly.  He has participated in regular group therapy for veterans with a PTSD diagnosis.  He has been followed for depression and PTSD by VA mental health since August 2009.  Private treatment records confirm a history of PTSD.

The Veteran is competent to report a history of enduring abuse from his drill instructor and being assaulted by fellow servicemembers.  38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  Moreover, VA has already awarded service connection for a physical disability resulting from the latter stressor.  The mere fact that his assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Further, in its capacity as finder of fact, the Board finds that the Veteran's report of a stressor is credible, as it is internally consistent and consistent with the medical evidence of record.  38 U.S.C.A. § 1154(a); Caluza.

Moreover, medical opinion evidence may corroborate a personal assault stressor.  38 C.F.R. § 3.304(f)(5).  The VA social worker who has treated the Veteran for PTSD for several years found his report of in service personal assault to be credible.  Menegassi.  In light of the lay and medical evidence, the Board finds the Veteran's report of these in-service personal assault stressors credible and corroborated.

Finally, the VA social worker connected the Veteran's PTSD to his in-service stressors.  Specifically, he stated in an April 2010 letter that "[t]he Veteran meets the full criteria for the diagnosis of PTSD.  Traumatic experiences (multiple) as noted on veteran's application and as well as documented in PVAMC treatment notes."  He elaborated, "Engagement in therapy has exacerbated his symptom[at]ology as he is now addressing and recalling military trauma."  One of his VA psychiatrists also stated in an October 2012 treatment note that the Veteran has longstanding anger issues related to an episode that he lived through in the service.  There is no evidence of record in conflict with these medical opinions.  As such, service connection for PTSD is warranted.  

II.  Left hand

As discussed above, VA and the Board have already granted service connection for injuries stemming from the in-service assault by several fellow servicemembers, including laceration of the left fifth finger.  The Veteran contends that his current diagnoses of the left hand also resulted from this injury to his left hand.  He reports that he has experienced pain and "pins and needles" type tingling and stinging in the left hand since the assault.  The medical evidence of record supports this contention.

STRs show that in 1970 the fifth finger of the left hand had a partially severed tendon that had to be repaired and splinted for weeks.  X-rays of the hand do not appear to have been conducted.  Despite the fact that the Veteran's STRs are negative for objective evidence of a fracture or nerve damage, he is competent to report a history of symptoms that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington, 19 Vet. App. at 368; Layno.  Moreover, the mere fact that his assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan. 

In the October 2009 VA examination report, the VA examiner diagnosed traumatic arthritis of the left second metacarpal by x-ray and specifically identified it as status-post fracture.  Treatment records from a private physician, Dr. T, dated November 2009 through May 2010 show that the Veteran reported initially injuring his left hand in service and experiencing intermittent numbness and tingling (sometimes causing nocturnal awakening) and paresthesias in the dorsoradial sensory branch distribution.  Electrodiagnostic testing (EMG and nerve conduction studies) conducted in November 2009 revealed positive ulnar nerve slowing and resulted in a diagnosis of mild left ulnar nerve entrapment/neuropathy at the elbow with demyelinating features.  Dr. T was hesitant to proceed with surgical intervention because the symptoms had remained steady for the last 45 years without progressing.  An October 2010 VA treatment record assessed "peripheral nerve disease/neuropathy status-post old traumatic injury left hand."  A December 2010 VA treatment record noted "40 year old nerve injury to left hand small finger and old fracture left index metacarpal.  Private neurologist Dr. L, who has treated the Veteran for decades, noted his history of in-service injury to the left hand in an April 2014 letter.

In its capacity as a finder of fact, the Board finds the Veteran is credible as to his reports of pain, numbness, and tingling to various medical providers over the years.  The Veteran has consistently reported that his left hand symptoms had their onset during service, as a result of the assault, and have continued ever since.  Moreover, in an April 2014 lay statement, his spouse (who also knew him prior to service) reported recurrent hand symptoms since service.  Caluza.  Therefore, the Board finds that throughout the appeal period the Veteran competently, credibly, and consistently reported that his left hand symptoms began during his military service and have continued to the present time.  The medical evidence of record supports a 45-year history of neurological symptoms and clearly connects his arthritis to the old fracture.  There is no contrary evidence indicating that the current left hand diagnoses do not stem from the assault in service that resulted in his service-connected left fifth finger injury.

Thus the competent and probative evidence supports a finding that the Veteran's status-post fracture traumatic arthritis of the left second metacarpal, ulnar nerve entrapment, and peripheral neuropathy of the left hand resulted from the in-service assault, and service connection is warranted.


ORDER

Service connection for posttraumatic stress disorder is granted.

Service connection for status-post fracture traumatic arthritis of the left second metacarpal, ulnar nerve entrapment, and peripheral neuropathy of the left hand is granted.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


